Citation Nr: 1710898	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  05-25 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased rating for residuals of a compression fracture of L-1, currently evaluated as 50 percent disabling. 

2. Entitlement to a separate compensable rating for neurological impairment of the left lower extremity (classified as radiculitis) associated with residuals of compression fractures of the L1 and L2 vertebrae prior to June 5, 2012 and a rating in excess of 20 percent since that date. 

3. Entitlement to a separate compensable rating for neurological impairment of the right lower extremity (classified as radiculitis) associated with residuals of compression fractures of the L1 and L2 vertebrae prior to June 5, 2012 and a rating in excess of 20 percent since that date. 

4. Entitlement to a separate compensable rating for bladder impairment associated with residuals of compression fractures of the L1 and L2 vertebrae. 

5. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 12, 2012. 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1, 1966 to May 23, 1966 and from January 1967 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which the RO denied a rating in excess of 50 percent for residuals of an L-1 compression fracture.

In a December 2007 decision, the Board denied entitlement to a rating in excess of 50 percent for residuals of a compression fracture of the lumbar spine.  The Veteran appealed that decision the United States Court of Appeals for Veterans Claims (the Court).  Counsel for VA's Secretary and the Veteran's representative (the parties) filed a Joint Motion for Remand with the Court, which was granted by a March 2009 Order.  In August 2009, the Board remanded the appeal to the agency of original jurisdiction (AOJ).

In June 2011, the Board again denied entitlement to a rating in excess of 50 percent for residuals of a compression fracture of the lumbar spine on a schedular basis and also provided an explanation as to why a referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 was not warranted.  The Board remanded the appeal for consideration of entitlement to a separate compensable rating for bladder impairment raised under Note 1 of the General Rating Formula for Diseases and Injuries of the Spine, which mandates separate evaluation for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  The Board also remanded entitlement to TDIU, raised pursuant to the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), for further development, and to consider this matter on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

The Veteran appealed the June 2011 Board decision (to the extent that an increased rating for a lumbar spine disability was not granted) to the Court.  Pursuant to a Joint Motion for Partial Vacatur and Remand, a February 2012 Order of the Court vacated the portion of the Board's decision that denied entitlement to a disability rating in excess of 50 percent for the service-connected lumbar spine disability and remanded the claim for readjudication in accordance with the directives of the joint motion. 

The Board remanded this issue for further development in May 2012.

In a December 2012 rating decision, the Appeals Management Center (AMC) granted separate ratings for radiculitis of the left and right lower extremities, and assigned initial 20 percent ratings for each lower extremity effective from June 5, 2012.  The 50 percent schedular rating for the lumbar spine compression fracture residuals remained unchanged.

In April 2013, the Board remanded the issues again for further development and these matters are once again before the Board.  

In November 2016, the RO granted a TDIU, effective June 5, 2012.

The issues of: (1) entitlement to a disability rating in excess of 50 percent for residuals of a compression fracture of L-1; (2) entitlement a rating in excess of 20 percent for right lower extremity radiculopathy from October 30, 2003; (3) entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy from October 30, 2003; and (4) entitlement to a separate compensable rating for bladder impairment associated with residuals of compression fractures of the L1 and L2 vertebrae are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the appeal period from October 30, 2003 to June 5, 2012, the Veteran's right lower extremity radiculitis, at the very least, approximates moderate incomplete paralysis.  

2. For the appeal period from October 30, 2003 to June 5, 2012, the Veteran's left lower extremity radiculitis, at the very least, approximates moderate incomplete paralysis.

3. For the appeal period from October 30, 2003 to June 5, 2012, resolving reasonable doubt in favor of the Veteran, the impairment caused by the combination of his service-connected disabilities causes him to be unable to obtain and sustain a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the rating period from October 30, 2003 to June 5, 2012, the criteria for a 20 percent rating for right lower extremity radiculitis were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code (DC) 8521 (2016).

2.  For the rating period from October 30, 2003 to June 5, 2012, the criteria for a 20 percent rating for left lower extremity radiculitis were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.124a, DC 8521 (2016).

3.  For the rating period from October 30, 2003 to June 5, 2012, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Radiculitis of Each Lower Extremity

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are provided in initial ratings to account for variations in the disability from the date service connection was granted.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

As instructed by Note (1) to the General Rating Formula, associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  The Board has considered whether separate evaluations for neurological disabilities are warranted.  

In its December 2012 rating decision, the AMC granted separate 20 percent ratings for moderate neurological impairment of the left and right lower extremities, effective June 5, 2012, pursuant DC 8521.  

Under DC 8521, complete paralysis of the common peroneal nerve, a 40 percent rating contemplates foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Disability ratings of 10 percent, 20 percent and 30 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8521. 

The evaluation of separate ratings for neurological manifestations of the Veteran's existing service-connected spine disability is deemed part and parcel of the underlying increased rating claim.  Upon review of all the evidence of record, the Board finds that a 20 percent rating for right and left lower extremity radiculopathy is warranted for the entire rating period on appeal from October 30, 2003 (the date the Veteran filed a claim seeking an increased rating for residuals of a compression fracture of L-1) to June 5, 2012 (the date the RO originally assigned separate 20 percent disability ratings for radiculitis if the bilateral lower extremities).  

VA treatment records show that the Veteran was seen in April 2003 for lumbar radicular pain that he described as moderate and occasionally severe, which traveled from his low back.  The assessment included lumbar radiculitis, history of lumbar compression at L1 and L2 vertebral body, and degenerative stenosis of the lumbar spine.  A March 2004 occupational therapy consult included a computerized problem list, which included neuralgia, neuritis, and radiculitis.  

At a May 2004 VA spine examination, the Veteran reported numbness and weakness in his legs.  He had early fatigability and instability while walking.  His pain was described as dull, aching, occasionally sharp, and stabbing with shooting into his legs.  He reported that numbness in the right leg was greater than the left leg.  He felt weak in his legs and indicated that he was unable to walk far distances.  He used a crutch and back brace for stability.

On examination, lower extremity sensation to light touch was intact.  His lower extremity muscle tone appeared normal to palpation.  An MRI done in March of 2004, was interpreted as showing diffuse degenerative disc disease.  There was no significant spinal stenosis or disk herniation.  A lumbar spine radiograph showed an anterior wedging of the L1 vertebra.  There were also significant arthritic changes about L2.  

A June 2004 VA treatment record shows that the Veteran reported numbness in both legs.  In July 2006, he had complaints of numbness in his legs while lying on his side.  On examination, strength in the lower extremities was 4/5.  A September 2007 physical therapy consult included an impression of mid back pain with spasm from a compression fracture and low back pain with degenerative disc disease and mild radicular symptoms.  He described burning pain and stabbing to the legs.  On examination, there was radiation of pain to both lower extremities, hypesthesia to the lateral thigh and legs, and 4/5 strength to both lower extremities.  He used a unilateral crutch.  A July 2006 admission record noted, among other things, lower back and leg pain and weakness.  In January 2007, he continued to have low back pain that radiated down his legs.  In July 2007, he denied any radicular symptoms; however, he had complaints of numbness in his legs when he walks or sits and complaints of cramps when he moved certain ways.  

At a November 2009 VA examination, the Veteran stated that pain in the both right and left lumbar area radiated down into both legs posterolaterally to the feet.  He reported the pain was sharp, deep, and mostly constant.  He described the severity as moderately severe on an average basis.  He had paresthesias in both legs.  He used bilateral Canadian crutches with walking.  On examination, he tended to hold the right foot somewhat inverted with walking.  There was no evidence of focal atrophy or spasticity in the lower extremities.  The Veteran could walk on his toes and heels but tended to invert the right foot slightly with walking.  The alignment of the calcaneus and Achilles tendon with the tibia/fibula was felt to be normal and the alignment of both the right and left foot was normal.  Both the right and left forefoot was supple to passively stretching.  An examination of the lower extremities measured the circumferences of the bilateral thighs as 14-1/2 inches at 3-1/2 inches above the medial femoral condyle.  The circumference of the bilateral calves was 14-1/2 inches.  Patellar and Achilles reflexes were 2+, bilaterally.   Posterior tibial and Dorsalis pedis pulses were 1+, bilaterally.  
There was no clonus.  The plantar aspect of the right and left feet did not reveal any abnormal pressure areas or breakdown.  Muscle strength was normal in all of the muscle groups in the bilateral legs.  Sensation appeared to be normal in all of the dermatomes.  Leg lengths were equal on both sides.  Straight-leg raising was negative to 80 degrees, bilaterally.  The examiner noted that right reflex sympathetic dystrophy appeared to have resolved.   Thoracic and lumbar spine images demonstrate old compression injury with hypertrophic spurring at L1 with large anterior bridging spur at L1-2 and L2-3.

In May 2012, the Board remanded the claim, in part, to identify all current neurologic impairment related to the back disability, including the nerves involved and the severity.  

In a June 2012 VA Disability Benefits Questionnaire (DBQ), the examiner diagnosed the Veteran with radiculitis with a date of diagnosis as January 23, 2002.  A May 2012 MRI revealed moderate to severe radicular impairment due to L2-3, L3-4 spondylolisthesis of 1 mm as well as bulging disc at L1-2, L2-3, L3-4, L3-4 nerve root canal impingement, bilaterally.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has had at least moderate neurological impairment of the left and right lower extremities resulting from his service-connected lumbar spine disorder for the entire appeal period from October 30, 2003 and prior to June 5, 2012, warranting each lower extremity a 20 percent disability evaluation.  The Veteran has reported and the evidence of record reflects right and left lower extremity pain, weakness, and numbness.  See VA treatment records and VA examinations dated in May 2004, November 2009, and June 2012.  For these reasons, the Board finds that the Veteran's symptoms regarding his right and left lower extremity radiculopathy have been relatively consistent throughout the rating period on appeal; beginning with the grant of service connection.  As such, the Board finds that at least a 20 percent rating for moderate symptoms of radiculopathy is warranted for the entire rating period on appeal from October 30, 2003 to June 5, 2012.  

The Board notes that its decision herein constitutes only a partial grant of the benefits sought on appeal.  An appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulation, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, because the award of a 20 percent rating for the for the right and left lower extremity radiculitis is less than the maximum benefit being sought by the Veteran, the issue of entitlement to a disability rating in excess of 20 percent for right and left lower extremity radiculitis remains in controversy and will be addressed in the Remand section below.

II. TDIU

In a November 2016 rating decision, the RO granted entitlement to a TDIU, effective June 5, 2012, which was the date the evidence showed that the Veteran met the schedular requirements and was not working due to his service-connected disabilities.  

In light of the grant of the 20 percent evaluation for radiculitis of the left and right lower extremities, the Veteran's combined evaluation meets the schedular percentage requirements for entitlement to TDIU as of October 30, 2003.  

The Board must now consider whether the evidence for the period beginning October 30, 2003, reflects that the Veteran's service-connected disabilities render him unemployable.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991). 

To establish a total disability rating based on individual unemployability, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

Records from the Social Security Administration show the Veteran was found to be disabled, in part, due to his lumbar spine disability since 1997.

In a September 2004 VA treatment record, Dr. K. Minner noted that the Veteran had an episode of sharp shooting pain in his low back after sitting in a kitchen chair and had had problems straightening up.  He had severe muscle spasms and could not work secondary to pain.  He could not sit or stand for long periods of time.  He spent most of his time at home lying back in his recliner.  He last worked in 1997.  

On VA examination, in May 2004; the Veteran reported that his back pain was made worse by walking, standing up too long, or sitting in one position for any prolonged period of time.  He claimed that he had flare-ups of pain, which he described as incapacitating on a weekly basis.  He was unable to walk further than 150 to 200 feet.  He reported that he was unable to drive any significant distance and had difficulty performing complex tasks around the house.  He walked with a limp, used a left-sided crutch, and sat on the edge of his seat with his back in a preferred extension of the lumbar spine.  The examiner noted that the Veteran's range of motion was significantly impaired by his stated lumbar spine pain.  

In an August 2009 VA treatment record, Dr. K. Minner noted that the Veteran had constant throbbing, piercing, stabbing, cramping neck and back pain that was uncomfortable and impacted his ability to work.  

At a November 2009 VA examination, the Veteran reported that he had periods of flare-ups regarding his back that were usually precipitated by driving or walking up an incline. He did not have any significant activity otherwise.  He reported that he had these episodes several times a week and each lasted 2-3 hours.  He usually was able to get some relief by resting.   The examiner noted that the Veteran had increased functional impairment during flare-ups; however, he was severely functionally impaired anyway.  The Veteran reported that he could walk less than 100 yards and could stand for only 15 minutes at a time.  Functionally, he claimed that he could do almost nothing other than care for himself.  He reported that he had not worked since 1997 mostly due to problems with his back and neck.  He sometimes had trouble changing gears in his Ford Ranger due to his back symptoms. 

On VA form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he had last worked in July of 1997 as a truck driver.  He indicated that he could no longer secure or follow substantially gainful employment due to back and leg pain.  His educational background included a GED and approximately one year of college.   

In January 2015, Dr. K. Minner, VA Chief Medical Officer, reported that the Veteran had been under her care for chronic back pain from his service connected lumbar spinal stenosis, and degenerative disc disease.  She stated that the Veteran had not been able to maintain any type of gainful employment since 1997 and was receiving Social Security Disability.  She opined that he was unemployable.  

Based on the foregoing, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities rendered him unemployable as of October 30, 2003, the date the Veteran filed a claim seeking an increased rating for residuals of a compression fracture of L-1.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

For the period from October 30, 2003 to June 5, 2012, a disability rating of 20 percent for right lower extremity radiculitis is granted.  

For the period from October 30, 2003 to June 5, 2012, a disability rating of 20 percent for left lower extremity radiculitis is granted.

For the period from October 30, 2003 to June 5, 2012, entitlement to TDIU is granted. 


REMAND

With respect to the remaining issues on appeal-(1) entitlement to a disability rating in excess of 50 percent for residuals of a compression fracture of L-1; (2) entitlement a rating in excess of 20 percent for right lower extremity radiculopathy from October 30, 2003; (3) entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy from October 30, 2003; and (4) entitlement to a separate compensable rating for bladder impairment associated with residuals of compression fractures of the L1 and L2 vertebrae -a remand is necessary for additional development.

The Veteran was most recently afforded a VA spine examination in February 2013.  Recent VA treatment records dated in August 2015 show that the Veteran was seen for chronic back pain with new onset of right leg swelling and pain.  Because the evidence indicates that his lumbar spine disability and associated neurological impairment have increased in severity since the most recent VA examination, a new examination should be conducted on remand.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

Also, in February 2013, the VA examiner opined that the Veteran's neurogenic bladder was less likely than not secondary to his back injury on active duty.  The examiner reasoned that there was no objective evidence of significant neurological impairment; however, a review of the objective medical evidence shows that the Veteran does, in fact, at least have a radicular impairment related to his lumbar spine.  See May 2012 MRI report.  It does not appear that the VA examiner considered an accurate and complete medical history.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Furthermore, the record is not clear as to the extent and severity of any neurological impairments related to the Veteran's service-connected lumbar spine disability, which also appears to have worsened recently; warranting a new examination.  

The record reflects that the Veteran receives ongoing treatment for his lumbar spine and associated disabilities.  Currently, the claims file only contains VA treatment records through September 2015. Accordingly, to the extent that the Veteran received VA treatment for any of the disabilities on appeal since September 2015, these treatment records must be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated from September 2015 through the present.

2.  Schedule the Veteran for an examination to assess the current severity of his lumbar spine disability, as well as any associated neurological manifestations, to include radiculitis of the right and left lower extremities.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  

All testing deemed necessary should be undertaken.  In particular, the Veteran should be tested for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition.  Also, all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups should be reported. 

(a) The examiner must state whether there is unfavorable ankylosis of any segments of the spine; 

(b) The examiner must also identify and discuss the severity of the right and left lower extremity radiculitis and the nerves involved; and

(c) The examiner must also indicate whether the Veteran has any impairment of bladder or bowel function as a result of his service-connected lumbar spine disability.  VA treatment records include such diagnoses as neurogenic bladder and urinary tract infections.  A February 2013 VA examination includes a diagnosis of urinary incontinence.  

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS). If so, state whether IVDS results in incapacitating episodes (physician prescribed bedrest), and if so, the duration of the episodes over the past 12 months.

The examiner should provide reasons for any opinions expressed must be provided.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


